Citation Nr: 1230664	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for left foot disability.

2. Entitlement to service connection for right foot disability.

3. Entitlement to service connection for type 2 diabetes mellitus.

4. Entitlement to service connection for hypertension.

5. Entitlement to an increased (compensable) disability rating for disruption of the right hand flexor digitoral profundus tendon, affecting the right fifth finger, claimed as residuals of right hand injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1966.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Nashville, Tennessee Regional Office (RO) of the United States Department of Veterans Affairs (VA). In this regard, the Board acknowledges that the RO has treated the Veteran's claims as claims to reopen, but the Board has construed a statement received from the Veteran in December 2008 as a timely notice of disagreement with an April 2008 rating decision. The Board has characterized the issues on appeal accordingly.

In April 2010 the Veteran was afforded a hearing before a Decision Review Officer at the RO.  In August 2011, he was afforded a hearing at the RO before an Acting Veterans Law Judge. Transcripts of both hearings are of record.

In a June 2012 letter, the Board informed the Veteran that the Acting Veterans Law Judge who presided at the August 2011 hearing is no longer employed by the Board. The Board also informed the Veteran of his options for another Board hearing and that the Board would assume that he did not want another Board hearing if he did not respond to the letter within 30 days of the date of the letter. The Veteran did not respond to the letter.  

In October 2011, the Veteran submitted a claim for service connection for prostate cancer. The record before the Board does not show that the Agency of Original Jurisdiction (AOJ) has responded to the claim.  Therefore, it is referred to the AOJ for appropriate action.

The issues of service connection for left foot disability and right foot disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

At the August 2011 Board hearing, the Veteran stated that he desired to withdraw his appeal for service connection for diabetes and hypertension and an increased rating for residuals of right hand injury.


CONCLUSION OF LAW

The criteria have been met for withdrawal by the Veteran of a substantive appeal on the issues of service connection for diabetes and hypertension and an increased rating for residuals of right hand injury. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7015, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing or at a hearing on appeal at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).

In the August 2011 Travel Board hearing, the Veteran indicated that he was withdrawing his appeal for service connection for diabetes and hypertension and for an increased rating for residuals of right hand injury. Thus, with respect to those claims, there is no remaining error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal for those benefits.


ORDER

The appeal for service connection for type II, diabetes mellitus is dismissed.

The appeal for service connection for hypertension is dismissed.

The appeal for a compensable rating for residuals of right hand injury is dismissed.


REMAND

In his statements and testimony the Veteran has indicated that two of his VA physicians have said that his disabilities were possibly caused by his exposure to radiation in service.  At the DRO hearing, the DRO informed the Veteran that he might want to have his physicians put their opinions linking his disabilities to radiation exposure in his medical records.  At the Travel Board hearing, the Veteran's representative essentially indicated that the Veteran would try to obtain a medical statement supporting his claims.  The Acting Veterans Law Judge who presided at the hearing held the record open for 60 days to afford the Veteran an opportunity to submit additional evidence.  Thereafter, no additional evidence was received. 

After reviewing the transcripts of the DRO hearing and the Travel Board hearing, the Board has determined that neither the DRO nor the Acting Veterans Law Judge adequately informed the Veteran of the additional evidence that he should submit.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).


Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1. The Veteran should be informed that he should submit medical or scientific evidence, such as a statement from one or more of his physicians, indicating that the disorders of his feet for which service connection is sought are disorders that can be caused by exposure to ionizing radiation.

2 If evidence showing that the claimed foot disorders can be induced by exposure to ionizing radiation is received, the RO or the AMC should undertake all required development under 38 C.F.R. § 3.311.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any ultimate outcome warranted. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


